Exhibit 99.1 Immediate Release For Further Information Contact: Thursday, May 5, 2011 Robert E. Phaneuf Vice President - Corporate Development (918) 632-0680 RAM ENERGY RESOURCES REPORTS FIRST QUARTER 2011 RESULTS Tulsa, Oklahoma – RAM Energy Resources, Inc. (Nasdaq: RAME) today announced first quarter 2011 earnings results. Highlights of 1Q2011 · RAM’s percentage of production attributable to oil and NGLs rises to 70%; accounts for 89% of sales revenue · RAM accelerates drilling activity in its Osage exploration play · RAM completes new $250 million credit facility with borrowing base of $150 million and new term loan facility of $75 million Higher Prices for Oil and NGLs Add to impact of Sales and Production Mix Despite a production decline of more than 16% on a pro-forma basis, oil and gas sales of $ 25.7 million in the current year’s first quarter were only 3% less than oil and gas sales in the year-ago quarter, pro-forma the sale of non-core assets in 2010 (See Table in Results of Operations – Pro-Forma).The decline in production was substantially offset by higher prices for oil and natural gas liquids (NGLs). During the first quarter of the current year, 70% of RAM’s production mix and approximately 89% of oil and natural gas sales were derived from oil and natural gas liquids (NGLs).The average price received for crude oil in the 2011 first quarter was $91.95 per barrel, 21% above that of the year-ago quarter.Similarly, the average price received for NGLs increased 28% over the first quarter of 2010.The average price received for natural gas was $4.07 per Mcf during this year’s first quarter compared to $5.07 per Mcf last year. Mississippian Oil Play Update RAM’s initial plan to drill a total of 11 wells and one saltwater disposal well over the course of the 2011 year in its Mississippian oil play in Osage County, Oklahoma is being accelerated.During the period January through April 2011, the company has drilled or is preparing to drill 7 exploratory wells along with the planned saltwater disposal well.These wells and their current status are as follows: 1. Farmland #1 NW/4 26-26N-9E Testing Mississippian 2. Surber 2T SW/4 26-26N-9E Testing Mississippian 3. Surber 2-27 SW/4 27-26N-9E Pipe set, waiting on completion 4. Farmland 2-16 SE/4 16-26N-9E Pipe set, waiting on completion 5. Christenson 3-2 SW/42-26N-9E Pipe set, waiting on completion 6. Surber 1-35 NW/4 35-26N-9E Moving in, rigging up, preparing to spud 7. Rickets 2-35 NE/4 35-26N-9E Waiting on rig after Surber 1-35 In addition, the company completed the drilling of the Surber #3 saltwater disposal well (SWD) which has greatly facilitated the ability to test and complete the drilled wells. In the third quarter 2011 the company plans to drill four additional exploration wells, three of which will test the northern boundaries of the Phase I 3-D seismic acquisition.If commercial potential exists, then RAM is likely to drill another SWD well to service these wells.All locations have been staked and permits applied for. Results of Operations - Pro-Forma In December 2010, the company sold non-core producing assets located in Texas and Oklahoma as part of its strategy aimed at reducing debt.The following table provides pro-forma results for 2010, excluding the sold properties, to assist in the company’s description of the results of its operations: 1 Three months ended March 31, 2010 1Q 2010 Results from 1Q 2010 As Reported Sold Properties Pro-Forma Oil and natural gas sales (in thousands): Oil Natural Gas NGL Total oil and natural gas sales Production expenses (in thousands): Oil and natural gas production taxes Oil and natural gas production expenses Production volumes: Texas (Mboe) 85 Oklahoma(Mboe) 19 Other (MBOE) 62 - 62 Total Production (Mboe) Production Production of 387,000 BOE in the first quarter 2011 was 16%, or 75,000 BOE, below first quarter 2010 pro-forma production of 462,000 BOE.Of the decline in BOE, production from the Texas fields accounted for 60,000 BOE, with normal field declines and well performance in RAM’s South Texas properties being the largest contributors. Normal production declines in the company’s Oklahoma fields contributed another 10,000 BOE to the quarter-to-quarter decline. Costs and Expenses Production expenses (oil and gas production expenses and taxes) rose 10% in the 2011 first quarter to $9.8 million compared to expenses of $8.9 million (on a pro-forma basis) in the previous year’s quarter, primarily due to higher workover costs in the current year.General and administrative expenses for the first quarter of 2011 were $3.9 million, flat with the similar quarter last year. On March 15, 2011 the company refinanced its senior credit facility with a 5 year, $250 million first lien revolving credit facility and a five and one-half year, $75 million second lien term loan credit facility.The borrowing base under the revolving credit facility was set at $150 million at the closing.At March 31st, the revolving credit facility had $130 million outstanding at LIBOR plus a 3.0% margin.The term loan credit facility had $75 million outstanding at LIBOR plus a 9.0% margin with a 2.0% LIBOR floor; however $50 million of the term loan balance is subject to an interest rate swap that fixed the rate at 11.51%.As part of the refinancing, the company was required to expense $2.7 million of unamortized financing fees in the first quarter 2011 related to the extinguishment of the company’s previous credit facilities. On an ongoing basis, the company will record approximately $1.3 million annually to interest expense for the amortization of financing fees associated with the current credit facilities.Excluding these expenses associated with unamortized financing fees, RAM continues to project cash interest expense to be within the targeted $14 - $15 million range in 2011. 1Q 2011 Financial Results For the quarter ended March 31, 2011, RAM reported a net loss of $9.9 million, or $0.13 per share, compared to net income of $2.4 million, or $0.03 per share, in the first quarter of 2010.The 2011 quarter results were negatively impacted by the swing from non-cash unrealized oil and gas derivative gains of $1.9 million in the year-ago period to non-cash unrealized oil and gas derivative losses of $15.0 million in the 2011 period, as well as the $2.7 million of financing fees discussed above. Modified EBITDA in the first quarter of 2011 was $13.0 million, approximately $2.7 million less than the prior year’s first quarter.This decline was primarily the result of the asset sales discussed previously.Free cash flow was $7.6 million, or $0.10 per diluted share outstanding, for the first quarter 2011 compared to $11.3 million, or $0.14 per diluted share outstanding, for the same quarter in 2010. 1Q 2011 Capital Spending Oil and natural gas exploration and development capital expenditures totaledapproximately $5.6 million in the first quarter, of which $4.3 million was allocated to lower risk development and exploitation activities, $1.1 million for exploratory expenditures in the company’s Mississippian oil play and $200,000 for the acquisition of proved properties.RAM participated in the drilling of 15 gross wells during the quarter, of which 6 wells were completed and capable of commercial production, while the remainder were in the process of drilling, testing or completing at the end of the period.Oil and natural gas related capital expenditures totaledapproximately $7.8 million in the first quarter of 2010.RAM continues to expect to fund its 2011 total non-acquisition capital budget of $35.0 million with cash flow from internal sources. 2 1Q 2011 Conference Call The company’s teleconference call to review first quarter results will be broadcast live on a listen-only basis over the internet on Thursday, May 5, at 11:30 a.m. Eastern Daylight Time.Interested parties may access the webcast by visiting the RAM Energy Resources, Inc. website at www.ramenergy.com.The teleconference may be accessed by dialing (866) 788-0541 (domestic) or (857) 350-1679 (international) and providing the call identifier “60109469” to the operator.An audio replay will be available until May 12, 2011 by dialing (888) 286-8010 (domestic) or (617) 801-6888 (international) and using pass code “69049264”. Forward-Looking Statements This release includes certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements in this release, other than statements of historical facts, that address estimates of planned non-acquisition capital spending, NYMEX prices of oil, natural gas, NGLs and company realizations, the impact of oil and gas derivatives, drilling activities, estimates of the impact of asset sales on production and the company’s production mix and events or developments that the company expects or believes are forward-looking statements.Although the company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially from those in forward-looking statements include oil and gas prices, exploitation and exploration successes, actions taken and to be taken by the government as a result of political and economic conditions, continued availability of capital and financing, and general economic, market or business conditions as well as other risk factors described from time to time in the company’s filings with the SEC.The company assumes no obligation to update publicly such forward-looking statements, whether as a result of new information, future events or otherwise. About RAM Energy Resources RAM Energy Resources, Inc. is an independent energy company engaged in the acquisition, exploitation, exploration, and development of oil and gas properties and the marketing of crude oil and natural gas.Company headquarters are in Tulsa, Oklahoma, and its common shares are traded on the Nasdaq under the symbol RAME.For additional information, visit the company website at www.ramenergy.com. 3 RAM Energy Resources, Inc. Condensed Consolidated Balance Sheets (In thousands, except share and per share amounts) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable: Oil and natural gas sales, net of allowance of $50 ($50 at December 31, 2010) Joint interest operations, net of allowance of $479 ($479 at December 31, 2010) Other, net of allowance of $34 ($48 at December 31, 2010) Derivative assets - Prepaid expenses Deferred tax asset Inventory Other current assets 4 Total current assets PROPERTIES AND EQUIPMENT, AT COST: Proved oil and natural gas properties and equipment, using full cost accounting Other property and equipment Less accumulated depreciation, amortization and impairment Total properties and equipment OTHER ASSETS: Deferred tax asset Derivative assets - Deferred loan costs, net of accumulated amortization of $53 ($5,012 at December 31, 2010) Other Total assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable: Trade Oil and natural gas proceeds due others Other Accrued liabilities: Compensation Interest Income taxes Other 10 10 Derivative liabilities - Asset retirement obligations Long-term debt due within one year Total current liabilities DERIVATIVE LIABILITIES LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS OTHER LONG-TERM LIABILITIES 10 10 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $0.0001 par value, 100,000,000 shares authorized, 82,566,579 and 82,597,829 shares issued, 78,333,803 and 78,386,983 shares outstanding at March 31, 2011 and December 31, 2010, respectively 8 8 Additional paid-in capital Treasury stock - 4,232,776 shares (4,210,846 shares at December 31, 2010) at cost Accumulated deficit Stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) 4 RAM Energy Resources, Inc. Condensed Consolidated Statements of Operations (In thousands, except share and per share amounts) (unaudited) Three months ended March 31, REVENUES AND OTHER OPERATING INCOME: Oil and natural gas sales Oil Natural gas NGLs Total oil and natural gas sales Realized gains (losses) on derivatives Unrealized gains (losses) on derivatives Other 51 36 Total revenues and other operating income OPERATING EXPENSES: Oil and natural gas production taxes Oil and natural gas production expenses Depreciation and amortization Accretion expense Share-based compensation General and administrative, overhead and other expenses, net of operator's overhead fees Total operating expenses Operating income (loss) OTHER INCOME (EXPENSE): Interest expense Interest income - 2 Loss on interest rate derivatives - Other income (expense) 48 INCOME (LOSS) BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) Net income (loss) BASIC INCOME (LOSS) PER SHARE BASIC WEIGHTED AVERAGE SHARES OUTSTANDING DILUTED INCOME (LOSS) PER SHARE DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 5 RAM Energy Resources, Inc. Condensed Consolidated Statements of Cash Flows (In thousands) (unaudited) Three months ended March 31, OPERATING ACTIVITIES: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities- Depreciation and amortization Amortization of deferred loan costs Non-cash interest Accretion expense Unrealized (gain) loss on commodity derivatives, net of premium amortization Unrealized loss on interest rate derivatives - Deferred income tax provision (benefit) Share-based compensation Gain on disposal of other property, equipment and subsidiary Changes in operating assets and liabilities, net of acquisitions- Accounts receivable Prepaid expenses, inventory and other assets Derivative premiums Accounts payable and proceeds due others Accrued liabilities and other Income taxes payable 85 Asset retirement obligations - Total adjustments Net cash provided by operating activities INVESTING ACTIVITIES: Payments for oil and natural gas properties and equipment Proceeds from sales of oil and natural gas properties Payments for other property and equipment Proceeds from sales of other property and equipment 11 4 Net cash used in investing activities FINANCING ACTIVITIES: Payments on long-term debt Proceeds from borrowings on long-term debt Payments for deferred loan costs - Stock repurchased Net cash provided by (used in) financing activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 5 CASH AND CASH EQUIVALENTS, beginning of period 37 CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL CASH FLOW INFORMATION: Cash (received) paid for income taxes Cash paid for interest DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Asset retirement obligations $5 6 RAM Energy Resources, Inc. Production by Area Texas Oklahoma Louisiana Other Total Three Months Ended March 31, 2011 Aggregate Net Production Oil (MBbls) 74 16 7 NGLs (MBbls) 41 3 - 3 47 Natural Gas (MMcf) 80 33 MBoe 90 42 15 Texas Oklahoma Louisiana Other Total Three Months Ended March 31, 2010 Aggregate Net Production Oil (MBbls) 81 17 10 NGLs (MBbls) 92 3 - 3 98 Natural Gas (MMcf) 38 MBoe 43 19 Change in MBoe 7 RAM Energy Resources, Inc. Production and Prices Summary For the Three Months Ended March 31, % Incr/Dec Production volumes: Oil (MBbls) -13.6% NGL (MBbls) 47 98 -52.0% Natural gas (MMcf) -44.1% Total (Mboe) -31.6% Average sale prices received: Oil (per Bbl) 21.3% NGL (per Bbl) 28.1% Natural gas (per Mcf) -19.7% Total per Boe 26.0% Cash effect of derivative contracts: Oil (per Bbl) 19.3% NGL (per Bbl) $- $- - Natural gas (per Mcf) NM Total per Boe NM Average prices computed after cash effect of settlement of derivative contracts: Oil (per Bbl) 21.4% NGL (per Bbl) 28.1% Natural gas (per Mcf) 30.0% Total per Boe 34.2% Cash expenses (per Boe): Oil and natural gas production taxes 29.4% Oil and natural gas production expenses 54.7% General and administrative 50.5% Interest 80.2% Taxes -154.5% Total per Boe 57.0% 8 RAM Energy Resources, Inc. Modified EBITDA, Free Cash Flow and Adjusted Net Income ( non-GAAP measures) (unaudited) Non-GAAP Financial Measures Modified EBITDA, a non-GAAP measure, is determined by adding the following to net income (loss): interest expense, income taxes, depreciation, amortization, accretion, share-based compensation, impairment charges, unrealized gains or losses on derivatives.Free cash flow is also a non-GAAP measure representing Modified EBITDA after adjustments for the cash portion of interest and income taxes.These non-GAAP measures are presented because management believes it is a useful adjunct to cash provided by operating activities under accounting principles generally accepted in the United States (GAAP).These non-GAAP measures are widely accepted as financial indicators of an oil and gas company’s ability to generate cash used to internally fund exploration and development activities and fund debt service costs. These non-GAAP measures are not a measure of financial performance under GAAP and should not be considered as an alternative to cash provided (used) by operating, investing, or financing activities as an indicator of cash flows, or as a measure of liquidity. $000s, except per share amounts Qtr Ended Qtr Ended 3/31/2011 3/31/2010 Modified EBITDA: Net income (loss) Plus:Interest expense Plus:PIK interest Plus:Amortization of deferred loan costs Plus:Depreciation, amortization and accretion Plus:Share-based compensation Plus:Income tax provision (benefit) Less:Unrealized (gain) loss on derivatives Modified EBITDA Less: Cash paid for interest Cash paid (received) for income tax Free cash flow Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Free cash flow per share - basic Free cash flow per share - diluted
